Citation Nr: 0945996	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-39 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service connected migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1995 to January 
2006.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
migraines with associated vertigo, evaluated as 10 percent 
disabling, effective January 17, 2006.


FINDINGS OF FACT

The Veteran's migraine headaches are characterized by 
frequent (once or twice a week) attacks, but not by 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no 
more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of the claim, the Veteran 
was given notice of information and evidence necessary to 
substantiate a claim for VA disability compensation.  This 
notice was undated in the claims file.  In November 2005, the 
Veteran returned a signed acknowledgement stating that VA had 
notified him of the types of evidence needed to substantiate 
his claims and informed him of the division of responsibility 
between the Veteran and VA for obtaining the required 
evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was informed of this in the September 2006 letter 
accompanying his Statement of the Case.  Despite the 
inadequate notice provided to the Veteran on these latter two 
elements, however, the Board finds no prejudice to the 
Appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It 
is well to observe that service connection for migraine 
headaches has been established and an initial rating has been 
assigned.  Thus, the Veteran has been awarded the benefit 
sought, and such claims have been substantiated.  See 
Dingess, 19 Vet. App. 473.  As such, 38 U.S.C.A. § 5103(a) 
notice is no longer required as to this matter, because the 
purpose for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance 
that, after awarding the Veteran service connection and 
assigning an initial disability rating for this condition, he 
filed a notice of disagreement contesting the initial rating 
determinations.  See 38 C.F.R. § 3.159(b)(3) (providing that 
VA has no duty to provide section 5103 notice upon receipt of 
a notice of disagreement).  The RO furnished the Veteran a 
Statement of the Case that addressed the initial rating 
assigned, included notice of the criteria for a higher 
rating, and provided the Veteran with further opportunity to 
identify and submit additional information and/or argument, 
which the Veteran has done by perfecting his appeal.  See 38 
U.S.C.A. §§ 5103A, 5104(a), 7105.  Under these circumstances, 
VA fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).
 
The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, medical 
examination results, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensably 
(0 percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a.  The rating criteria 
do not define "prostrating," nor has the Court.  By way of 
reference, the Board notes that according to DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

Analysis

In a February 2006 rating decision, the Veteran was granted 
service connection for migraine headaches with a 10 percent 
evaluation, effective January 17, 2006, under 38 C.F.R. 
§ 4.130, DC 8100.  The Veteran appealed for a higher initial 
rating.  See Fenderson, supra.

According to the January 2005 Neurology Consultation, the 
Veteran had headaches on a near daily basis.  These headaches 
were described as starting above his left eye as a mild 
pounding sensation and progressing to "quite severe," with 
photophobia and nausea, but no phonophobia or vomiting.

The May 2005 Neurology Clinic Note likewise states that the 
Veteran had mild daily headaches.  Approximately twice a 
week, his headaches were severe enough to necessitate 
medication.

In August 2005, the Veteran underwent a VA examination by Dr. 
S.M. in conjunction with this and other claims.  In the 
History section of the evaluation, the examiner noted that 
the Veteran stated that he had migraine headaches several 
times a week with photophobia and nausea.  He stated that 
medication relieved the pain, but slowed him down.  He 
further stated that "it is impossible for him to accomplish 
his tasking because of his migraine headaches."

In August 2005, the Veteran was examined by Dr. M.S.  At that 
time, the Veteran stated that he had been suffering from 
recurring migraine headaches since 2002 that caused nausea 
and dizziness.  These attacks reportedly occurred once a week 
and lasted for one day.  During attacks, the Veteran was able 
to work, but required medication.  Therefore, the examiner 
concluded that the condition did not result in any time lost 
from work.

In his March 2006 Notice of Disagreement and again in his 
November 2006 VA Form 9, the Veteran noted that he suffers 
from migraines once or twice a week and smaller daily 
headaches.  He stated that at the onset of his migraine 
headaches, he has only thirty minutes to complete his tasks 
before the pain and dizziness made him unable to concentrate.  
To combat these migraines, the Veteran takes medication which 
he feels reduces his ability to work and comprehend.

Based on the above, the Board finds that the Veteran has 
weekly prostrating attacks of migraine headaches states with 
photosensitivity and nausea that affect his ability to 
concentrate and last for one day.  Therefore, in light of the 
above, the Board finds that the frequency of the Veteran's 
migraine headaches more nearly approximates the criteria for 
a 30 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  See 38 C.F.R. § 4.7.  However, the record does not 
indicate that these migraine headaches were characterized by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  While these 
attacks are frequent, the evidence does not indicate that 
they are prolonged or productive of severe economic 
inadaptability.  The Board finds that at no time during the 
pendency of this claim for an increased rating have the 
Veteran's migraine headaches warranted an evaluation in 
excess of 30 percent.  Fenderson, supra.  Likewise, an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), is 
not warranted in this case as the record does not reflect any 
periods of hospitalization migraine headaches, nor does it 
reflect interference with employment to a degree greater than 
that contemplated by the regular schedular standards.  Thus, 
the evidence of record does not reflect any factor which 
takes the Veteran outside of the norm, or which presents an 
exceptional case where the currently assigned 30 percent 
rating is found to be inadequate.  See Moyer, 2 Vet. App. 
289, 293; see also Van Hoose, 4 Vet. App. 361, 363.  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Smallwood, 10 Vet. App. 93, 98; Bagwell, 9 Vet. App. 337, 
339; Shipwash, 8 Vet. App. 218, 227.

For these reasons, the Board determines that preponderance of 
the evidence is in favor of the assignment of an initial 
evaluation in excess of 30 percent, but no more, for migraine 
headaches.  Accordingly, the appeal is granted to that 
extent.




ORDER

Entitlement to an initial evaluation of 30 percent for 
service connected migraine headaches is granted, subject to 
the applicable laws and regulations concerning the payment of 
monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


